DETAILED ACTION
This office action response to the communication filed on 09/29/2020. 
Claims 1-10, 21-22, and 25-32 are presented for examination.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 1, and 6 are objected to because of the following informalities:  Claims 1, and 6, line 3 recites “media access control control elements (MAC CE)” which appears to be incorrect meaning of the words “media access control [[control]] elements (MAC CE)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 21-22, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (International Publication No. WO 2011/015095 A1, hereinafter "D1''), in view of ZHANG et al. (U.S. Patent Application Publication No. 2018/0054814), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a media access control protocol data unit (MAC PDU) transmission method ([see, e.g., the MAC PDU, and Fig. 2, (see attached machine translation page 2]), comprising: 
generating a MAC PDU by a sending device, wherein the MAC PDU comprises N media access control elements (MAC CE) ([see, e.g., A transmission device generating unit, is configured to generate encapsulated in the R-MAC PDU header, encapsulating unit, configured to encapsulate, in an R-MAC PDU payload, an R-MAC 
at least one MAC PDU subheader in the N MAC PDU subheaders ([see, e.g., MAC PDU header contains multiple MAC PDU subheaders, and Fig. 2, (see attached machine translation page 2]) comprises MAC CE expanded-type indication information used to indicate that a corresponding MAC CE is an expanded type of MAC CE ([see, e.g., MAC PDU header contains multiple MAC PDU subheaders, and Fig. 2, (see attached machine translation page 2]), and 
a MAC CE corresponding to the MAC PDU subheader ([see, e.g., Each MAC PDU subheader corresponds to one MAC SDU, MAC CE or padding byte in the payload, and Fig. 2, (see attached machine translation page 2]); and sending the MAC PDU by the sending device ([see, e.g., a sub-head corresponding to the MAC SDU in the MAC PDU transmitted between the existing eNB and the UE, and Fig. 4, (see attached machine translation page 2]). 
D1 doesn’t appear explicitly disclose: a MAC CE corresponding…containing the MAC CE expanded-type indication information comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or equal to 1.
However, D2 discloses a MAC CE corresponding…containing the MAC CE expanded-type indication information comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide cell indexing results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 2, 7, D1 appears to be silent to the instant claim, and D2 further discloses wherein the MAC CE expanded-type indication information is carried in a logical channel identity (LCID) field in the MAC PDU subheader, and a value of the MAC CE expanded-type indication information is an available value in a value range of a MAC CE type identity ([see, e.g., the MAC PDU data packet further includes at least one LCID, the at least one LCID is in a one-to-one correspondence with the at least one first-type MAC CE, and each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, [0020-0021, 0047-0048]]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide at least one LCID results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 3, 8, D1 further discloses wherein a length of the MAC CE type index is N bytes, and N is an integer greater than or equal to 1 ([see, e.g., As shown in Figure 5, the subheader for MAC CE or padding bytes can occupy 1 byte, and Fig. 5, (see attached machine translation page 2]); or a length of the MAC CE type index is (Nx8-M) bits in N bytes, N is an integer greater than or equal to 1, M is an integer, and 1:M:7.  
As per Claims 4, 9, D1 further discloses wherein if the MAC CE type index is (Nx8-M) bits in N bytes, the MAC CE type index comprises length-expansion indication information, the length-expansion indication information occupies at least one of remaining bits of the N bytes ([see, e.g., As shown in Figure 5, the subheader for MAC CE or padding bytes can occupy 1 byte, and Fig. 5, (see attached machine translation page 2]). D1 appears to be silent to the instant claim, and D2 further discloses the length-expansion indication information is used to indicate whether a length of the MAC CE type index is expanded ([see, e.g., each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, and if the first MAC CE in the at least one first-type MAC CE carries information about secondary serving cells whose corresponding cell indexes, [0021, 0048]]).
  In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the MAC CE ranging results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 5, 10, D1 appears to be silent to the instant claim, and D2 further discloses wherein the MAC PDU is mapped to a downlink shared channel for transmission, or mapped to an uplink shared channel for transmission ([see, e.g., Bits in each MAC CE may be mapped to secondary serving cells, (which corresponding to uplink), [0192, 0239]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide mapped to an uplink results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claim 6, D1 discloses a media access control protocol data unit (MAC PDU) transmission method ([see, e.g., the MAC PDU, and Fig. 2, (see attached machine translation page 2]), comprising: 
receiving a MAC PDU by a receiving device, wherein the MAC PDU comprises N media access control control elements (MAC CE) ([see, e.g., A transmission device generating unit, is configured to generate encapsulated in the R-MAC PDU header, encapsulating unit, configured to encapsulate, in an R-MAC PDU payload, an R-MAC CE, and Fig. 2, (see attached machine translation page 5]) and N MAC PDU subheaders corresponding to the N MAC CEs in a one-to-one manner ([see, e.g., the R-MAC PDU subheaders in the R-MAC PDU header is in one-to-one correspondence with the order of R-MAC CE, and Fig. 15, (see attached machine translation page 15]), 

a MAC CE corresponding to the MAC PDU subheader ([see, e.g., Each MAC PDU subheader corresponds to one MAC SDU, MAC CE or padding byte in the payload, and Fig. 2, (see attached machine translation page 2]).
D1 doesn’t appear explicitly disclose: a MAC CE corresponding…containing the MAC CE expanded-type indication information comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or equal to 1; determining a type of the MAC CE by the receiving device according to the MAC CE expanded-type indication information and the MAC CE type index. 
 However, D2 discloses a MAC CE corresponding…containing the MAC CE expanded-type indication information comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or equal to 1([see, e.g., each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, and if the first MAC CE in the at least one first-type MAC CE carries information about secondary serving cells whose corresponding cell indexes, [0021, 0048]]); and determining a type of the MAC CE by the receiving device according to the MAC CE expanded-type indication information and the MAC CE type index ([see, e.g., determining, by the first communications device, a location of each first-type MAC CE in 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide cell indexing results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 21, 22, D1 appears to be silent to the instant claim, and D2 further discloses comprising: 
one or more processors ([see, e.g., processor 510 [0352], and Fig. 10]); and 
one or more computer-readable storage media, wherein instructions are stored on the one or more computer-readable storage media ([see, e.g., a memory 520 [0352], and Fig. 10]), and 
when the instructions are executed by the one or more processors, the apparatus executes the method according to claim 1 ([see, e.g., processor 510 invokes the program code in the memory 520, to perform a communications device 500, [0352], and Fig. 10]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide 
As per Claims 25, 29, D1 appears to be silent to the instant claim, and D2 further discloses wherein the MAC CE expanded-type indication information is carried in a logical channel identity (LCID) field in the MAC PDU subheader, and a value of the MAC CE expanded-type indication information is an available value in a value range of a MAC CE type identity ([see, e.g., the MAC PDU data packet further includes at least one LCID, the at least one LCID is in a one-to-one correspondence with the at least one first-type MAC CE, and each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, [0020-0021, 0047-0048]]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide at least one LCID results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 26, 30, D1 further discloses wherein a length of the MAC CE type index is N bytes, and N is an integer greater than or equal to 1 ([see, e.g., As shown in Figure 5, the subheader for MAC CE or padding bytes can occupy 1 byte, and Fig. 5, (see attached machine translation page 2]); or a length of the MAC CE type index is (Nx8-M) bits in N bytes, N is an integer greater than or equal to 1, M is an integer, and 1:M:7.  
As per Claims 27, 31, D1 further discloses wherein if the MAC CE type index is (Nx8-M) bits in N bytes, the MAC CE type index comprises length-expansion indication information, the length-expansion indication information occupies at least one of remaining bits of the N bytes ([see, e.g., As shown in Figure 5, the subheader for MAC CE or padding bytes can occupy 1 byte, and Fig. 5, (see attached machine translation page 2]). D1 appears to be silent to the instant claim, and D2 further discloses the length-expansion indication information is used to indicate whether a length of the MAC CE type index is expanded ([see, e.g., each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, and if the first MAC CE in the at least one first-type MAC CE carries information about secondary serving cells whose corresponding cell indexes, [0021, 0048]]).
  In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the MAC CE ranging results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 28, 32, D1 appears to be silent to the instant claim, and D2 further discloses wherein the MAC PDU is mapped to a downlink shared channel for transmission, or mapped to an uplink shared channel for transmission ([see, e.g., Bits in each MAC CE may be mapped to secondary serving cells, (which corresponding to uplink), [0192, 0239]]).

In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide flexibly configure time domain resources results improve the utilization rate and throughput of time domain resources in an IAB network (D2, page 2]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/BERHANU D BELETE/
Examiner, Art Unit 2468     /PARTH PATEL/                                           Primary Examiner, Art Unit 2468